PER CURIAM ORDER

It is this 16th day of February, 1982
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to that Court with instructions to vacate the judgment of the Criminal Court of Baltimore and remand to that Court for a further hearing, at which both parties may present evidence, in light of Williams v. State, 292 Md. 201, 438 A.2d 1301, (1981) and Curtis v. State, 284 Md. 132, 395 A.2d 464 (1978).